Citation Nr: 1127776	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-27 785	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative changes involving the lumbar spine.

2.  Entitlement to service connection for multiple joint pain.


REPRESENTATION

Appellant represented by:	ABS Legal Advocates, P.A.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claims.  The Board denied service connection for multiple joint pain in June 2006.  The decision was then appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in March 2008 and remanded the case to the Board for further action.  

In a February 19, 2009 Board decision, the Board recharacterized the issues as reflected on the title page in accordance with the findings of a 2008 VA medical opinion, granted service connection for degenerative changes of the lumbar spine, and denied service connection for multiple joint pain.


FINDINGS OF FACT

1.  On February 19, 2009, the Board granted the Veteran's claim for service connection for degenerative changes of the lumbar spine and denied service connection for multiple joint pain.

2.  In July 2009, VA was notified that the appellant died on February [redacted], 2009.


CONCLUSIONS OF LAW

1.  Due to the Veteran's death on February [redacted], 2009, the Board's decision issued on February 19, 2009, is a nullity and is vacated.  38 C.F.R. §§ 20.904, 20.1302 (2010).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  

On February 19, 2009, the Board issued a decision granting the Veteran's claim of service connection for degenerative changes involving the lumbar spine and denying service connection for multiple joint pain.

In July 2009, the Veteran's widow filed a claim for service connection for the cause of the Veteran's death, entitlement to death pension, and entitlement to accrued benefits.  She submitted a Certificate of Death that confirmed the date of the Veteran's death to be February 6, 2009.

The Veteran's death prior to the Board's February 19, 2009, decision deprived the Board of jurisdiction over the matter on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  Because the Board was without jurisdiction to render the February 19, 2009, decision, that decision has been vacated.  See generally, 38 C.F.R. § 20.904 (2010).

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The February 19, 2009, Board decision is vacated, and the appeal is dismissed.



		
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


